Citation Nr: 1134461	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-06 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to warrant reopening a claim of entitlement to service connection for residuals of a cold injury to the bilateral hands.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1976 to June 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2006 and July 2008 rating decisions by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In light of the various psychiatric diagnoses of record, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated August 2004, the RO denied the Veteran's claim of service connection for residuals of a cold injury to the bilateral hands.  The Veteran did not appeal this determination, and it became final.

2.  Evidence associated with the claims file since the August 2004 decision is cumulative and redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim for service connection for residuals of a cold injury to the bilateral hands, and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's acquired psychiatric disorder, variously diagnosed as PTSD, depression, and an anxiety disorder, cannot be satisfactorily disassociated from his period of active duty service.


CONCLUSIONS OF LAW

1.  As new and material evidence has not been received, the claim for service connection for residuals of a cold injury to the bilateral hands is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, depression, and an anxiety disorder, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, in a February 2005 letter issued prior to the decision on appeal, and in February 2007 and July 2007 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The February 2007 and July 2007 letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, the July 2007 letter provided the Veteran with notice in accordance with Kent.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records and private medical records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Residuals of a Cold Injury to the Bilateral Hands

In an August 2004 rating decision, the RO determined that service connection was not warranted for residuals of a cold injury to the bilateral hands.  At that time, the evidence consisted primarily of the Veteran's service treatment records, private outpatient records, and the results of an April 2004 VA-QTC examination.

Of particular note is the April 2004 VA-QTC examination report.  This report reflects the Veteran's report of his experiences serving on active duty in Korea without appropriate protection from the cold.  The examiner observed that the temperature sensation in the Veteran's hands was "okay" and that his pulses were fine.  He mentioned that the Veteran "may have some slight Raynaud's in his hands but it is not visible now since he is indoors and it is not in the middle of winter."

In weighing the evidence, the RO specifically considered the April 2004 VA-QTC examination report and noted that examination did not result in the diagnosis of an actual cold disability of the hands.  Additionally, the service treatment records and other medical records did not contain a diagnosis of a cold disability of the hands.  The RO denied service connection for residuals of a cold injury to the bilateral hands due to the lack of a current diagnosed disability.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

The evidence received since the August 2004 rating decision includes VA treatment records, private treatment records, records from the Social Security Administration (SSA), lay statements, and additional statements from the Veteran.  Unfortunately, the newly submitted material is cumulative of evidence of record prior to the August 2004 rating decision and does not constitute new and material evidence.

All of the lay statements and statements from the Veteran reiterate the conditions in Korea while the Veteran was on active duty and describe the numbness and tingling that he currently experiences.  As such, these statements merely reiterate contentions that were previously considered by the RO in the August 2004 rating decision.  The more recent treatment records from VA, private facilities, and the SSA recount the Veteran's history of exposure to the cold, but none of them provide a diagnosis of a current disability as a result of that exposure to cold.  As such, they do not relate to the reason for prior denial of the claim and are thus not material.

In sum, the Board finds the evidence added to the claims file since the August 2004 rating decision is either cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record does not include new competent and credible evidence which demonstrates that the Veteran has a diagnosis of a current disability of the bilateral hands as a result of exposure to cold, which was the basis for the prior determination.  The medical reports are either copies of records already considered in the August 2004 rating or reflect the Veteran's current complaints but are devoid of a diagnosed disability.  The Veteran's and other lay statements are merely redundant of the evidence previously considered.

The Board does not dispute that the Veteran currently experiences symptoms that he attributes to exposure to the cold while on active duty in Korea.  Throughout the record, the Veteran has asserted that as service connection is in effect for residuals of a cold injury to his bilateral feet, service connection should be in effect for residuals of a cold injury to his bilateral hands.  Unfortunately, while the evidence of record shows that the Veteran has a diagnosed disability of the feet due to cold exposure, there is no new competent and credible medical evidence of record which indicates that the Veteran's exposure to the cold in Korea resulted in a current diagnosis of a disability of the bilateral hands.  As the information provided in support of the application to reopen the claim for service connection for residuals of a cold injury to the bilateral hands does not include new and material evidence, the appeal as to this issue must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.

PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case- by-case basis.  See VAOPGCPREC 12-99; 65 Fed.Reg. 6527 (2000).

Pursuant to the amended rules of new 38 CFR § 3.304(f)(3)(2010), service connection for PTSD may also be granted if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted.

The Veteran claims that he suffers from a psychological disorder as a result of his active duty service.

The Veteran's personnel records show that his military occupational specialty (MOS) was Cannon Crewman.  Service personnel records show that the Veteran served in Korea from March 1978 to March 1979.  A March 1979 Enlisted Evaluation Report documents that the Veteran served as an assistant gunner in a howitzer battery in direct support of American forces in and near the Korean demilitarized zone (DMZ).

Private and VA outpatient treatment records from 2000 through the present reveal that the Veteran has received ongoing treatment for anxiety and depression.

In August 2003, the Veteran underwent psychiatric evaluation in connection with an application for SSA benefits.  During this evaluation, the Veteran related that he had experienced depression most of his life.  He stated that his father was physically abusive and that his mother was mentally ill.  He indicated that his depression worsened after his wife left him in 2001.  The examiner gave diagnoses of major depressive disorder and panic disorder.

An April 2004 letter from A.W., L.C.S.W., reflects that the Veteran received treatment for major depressive disorder, recurrent anxiety disorder, and PTSD.  This letter further indicates that the Veteran had a complicated and difficult set of symptoms.  

An August 2004 letter from A.W. reflects that the Veteran suffered from a serious mood disorder that was characterized as bipolar disorder, type II.  An August 2004 VA outpatient record also reflects diagnoses of bipolar disorder, type 2, and panic disorder.

A private psychotherapist performed a clinical evaluation of the Veteran in October 2004.  After interviewing the Veteran, performing a series of tests, and reviewing the Veteran's history, the clinician opined that the Veteran's symptoms were consistent with diagnoses of PTSD with mood and anxiety disorder, and mixed personality disorder.

In April 2005, the Veteran recounted his experiences serving on active duty in the DMZ.  He recalled going on night patrols with no ammunition and confronting North Korean soldiers.

A VA mental health outpatient record from November 2006 contains the Veteran's report of being confronted by infiltrators while serving in the DMZ but not being given adequate weapons for defense.  The examiner interviewed the Veteran and gave diagnoses of bipolar disorder in remission, and PTSD secondary to traumatic experiences on the DMZ in Korea.

Another VA mental health outpatient record from January 2007 reflects continued treatment for PTSD.  The examiner wrote that the Veteran continued to experience frequent intrusive memories of events on the DMZ.

In February 2007, the Veteran commented that while he was serving in the DMZ, 200 students were murdered 45 miles from where he was stationed.  He said that he was present in the DMZ and was ordered to engage on enemy activities.  He recalled one incident where he saw four men approach and beat a young woman to death.  He recalled seeing a guard shack collapse into the ground due to being over a tunnel the North Koreans were digging.  He said that he served in a supportive mission during a live fire mission when 40 to 50 North Koreans crossed the DMZ.

In February 2007, a VA mental health professional noted that the Veteran had prolonged PTSD related to his time in the DMZ.

In July 2007, a different VA mental health professional remarked on the Veteran's prior treatment for bipolar disorder.  The Veteran discussed his abusive and traumatic childhood in addition to his experiences while on active duty in the DMZ.  The examiner discussed alternative diagnoses of the Veteran but concluded that the most appropriate assessment was PTSD symptoms related to the Veteran's military service in the DMZ.  The examiner acknowledged that the Veteran's abusive childhood might have made him more vulnerable to PTSD, his symptoms were in fact related to his military service.  It was further noted that while the Veteran's anger and racing thoughts might have a bipolar component, they seemed more related to explosive temper symptoms of PTSD.  These conclusions were reiterated in March 2008 and May 2009 treatment records.

On VA-QTC examination in November 2010, the Veteran reported that his mental symptoms began in 1979 as a result of trauma in Korea.  The Veteran also reported a history of bipolar disorder.  He also informed the examiner of his abusive childhood.  He recounted his experiences of serving on guard duty without a weapon, witnessing a young woman being beaten to death, and seeing other soldiers injured.  The examiner performed a mental status evaluation and gave diagnoses of PTSD and bipolar disorder.  The examiner specifically opined that the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  It was also mentioned that the Veteran's childhood abuse likely caused the Veteran to be more vulnerable to PTSD.

In this case, the Board recognizes that the Veteran has received multiple psychiatric diagnoses since returning from his active duty in the DMZ.  The various diagnoses given by VA and private medical personnel include PTSD, depression, anxiety, and bipolar disorder.

The Veteran has not received any award or decoration indicative of his participation in combat, such as the Combat Action Ribbon or the Purple Heart Medal.  However, the Board has found the Veteran to be credible.  The Veteran's active duty service as a member of an artillery unit stationed on the DMZ was documented in his service personnel evaluation records.  His testimony concerning his stressors is generally consistent with his service records and is thus deemed consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Additionally, the Veteran's account has remained consistent throughout the record.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that he was exposed to traumatic incidents as described during active service.

With respect to whether there is a valid diagnosis of PTSD linked to this confirmed stressor, the Board notes that in November 2006, July 2007, and March 2008, two different VA mental health professionals recounted the Veteran's mental health history, indicated that the Veteran experienced a traumatic event, had recurrent and intrusive recollections, recurrent dreams, and distress, and gave a diagnosis of PTSD related to the Veteran's experiences in the DMZ.  Significantly, the July 2007 and March 2008 VA examiner considered the alternative diagnoses of record and explained why the Veteran's symptoms were best described by a diagnosis of PTSD.  Additionally, this examiner also considered the role of Veteran's abusive childhood in making him more susceptible to PTSD but affirmatively indicated that the Veteran's PTSD symptoms were due to his experiences in the DMZ.  None of the evidence of record gives any definitive etiology of the Veteran's mental symptoms other than his time in the DMZ.  In the Board's opinion, the evidence is supportive of a diagnosis of PTSD linked to his in-service stressors.

In sum, the evidence of record contains medical evidence establishing a diagnosis of PTSD, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  Essentially, the Veteran's acquired psychiatric disorder, variously diagnosed as PTSD, depression, and an anxiety disorder, cannot be satisfactorily disassociated from his period of active duty service.  Accordingly, and by resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for an acquired psychiatric disorder, to include PTSD, is warranted.


ORDER

New and material evidence was not received to reopen a claim for entitlement to service connection for residuals of a cold injury to the bilateral hands; the appeal is denied.

Service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, is granted.


REMAND

Concerning the claim for a TDIU, the Board notes that the Veteran has been granted service connection for residuals of a cold injury of the right foot (rated as 30 percent disabling), residuals of a cold injury of the left foot (rated as 30 percent disabling), serous otitis media with bilateral sensorineural hearing loss (rated as 10 percent disabling), tinnitus (rated as 10 percent disabling), peripheral neuropathy of the left foot (rated as 0 percent disabling), peripheral neuropathy of the right foot (rated as 0 percent disabling),  and as of this decision, an acquired psychiatric disorder (yet to be rated).

In April 2004, A.W., L.C.S.W., indicated in a letter that the Veteran had a serious and profound depression complicated by anxiety and PTSD and could not function in society to hold down employment to any substantial degree.  However, A.W. did not supply any specific reasons or bases for his opinion that the Veteran was unemployable.

In Friscia, the Court of Appeals for Veterans Claims (Court) specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect a veteran's service-connected disability has on the ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. Brown, 6 Vet. App. 532, 537 (1994); and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

As the Veteran is currently unemployed and has no medical opinion of record supported by adequate reasons and bases regarding his employability, a VA examination is necessary to resolve the matter of a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for the appropriate VA examination to address the issue of a TDIU rating.  Prior to examining the Veteran, the examiner must review the entire claims file.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (e.g., a 50 percent probability or more) that his service-connected disabilities, either separately or in combination, would render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

2.  After completion of the above development, any claim remaining on appeal should be readjudicated.  If the determination of this claim remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


